Citation Nr: 1022006	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was remanded by the Board in October 2008.  

The Board notes that service connection for hypertension was 
first denied in a June 2003 rating decision.  The Board 
construes a November 2003 statement by the representative 
seeking service connection for hypertension to constitute a 
notice of disagreement with the June 2003 rating action.  The 
record shows the Veteran timely filed a substantive appeal.  
Accordingly, a new and material evidence analysis is not 
necessary in this case.

In the May 2010 argument to the Board, the Veteran's 
representative referenced medical literature; however, no 
documents accompanied the Appellant's Post-Remand Brief.


FINDING OF FACT

The Veteran's claimed hypertension was not manifested during 
the Veteran's active service or for many years thereafter, 
nor is hypertension otherwise related to such service; the 
Veteran's hypertension is not causally related to nor has it 
been aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's claimed hypertension was not incurred in or 
aggravated by his active duty service, nor may it be presumed 
to be incurred in or aggravated by such service, nor is 
hypertension proximately due to or aggravated by the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2003 and January 2004.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The RO provided the appellant post-adjudication notice in 
November 2008.  The case was readjudicated in February 2010 
via supplemental statements of the case, which contained 
information regarding disability ratings and effective dates.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the timing of the notice regarding 
appropriate disability ratings and effective dates to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records 
are on file.  There is no indication of relevant, available 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in December 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

The Board finds there was substantial compliance with its 
October 2008 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the 
Board's remand order').  In this regard, a VA medical 
examination was administered in December 2008 and additional 
VCAA notice was provided in November 2008 (As already noted, 
the notice did not comply with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however, such omission was not 
prejudicial.).  Therefore, the Board will proceed to review 
and decide the claims based on the evidence that is of 
record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time. 

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection 
for hypertension as a result of exposure to Agent Orange 
while serving in Vietnam.  VA law and regulations provide 
that if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In the present case, the Veteran's service personnel records 
reflect that he served in the Republic of Vietnam from May 
1970 to July 1971.  Exposure to Agent Orange is therefore 
presumed.  However, presumptive service connection is not 
warranted for hypertension as this type of disability is not 
included in the list of diseases found in 38 C.F.R. 
§ 3.309(e) which qualifies for presumptive service 
connection.  See also 38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6).  The Board's inquiry, however, does not end 
here.  The United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  In other words, the Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
prior exposure to herbicide agents that were used in Vietnam, 
see 38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Although 
§ 3.310 was amended effective in October 2006, those changes 
were more restrictive, so the Board will only consider the 
former version of the regulation.


Factual Background and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  Historically, service connection 
was granted for PTSD in June 2003.

During the Veteran's service entrance examination in February 
1969, he expressly denied pain or pressure in his chest, 
palpitation or pounding heart, and high blood pressure.  The 
examiner evaluated the Veteran's heart (thrust, size, rhythm, 
and sounds) as clinically normal and his blood pressure 
reading while sitting was 136/80.  The examiner ultimately 
found the Veteran qualified for enlistment.

Service treatment records show that the Veteran was seen on 
multiple times for various other complaints, but there was no 
reference to hypertension or heart problems.  In September 
1970, the Veteran complained of chest pain; x-rays of the 
Veteran's chest were within normal limits.

During the Veteran's military separation examination in April 
1973, the Veteran stated that he did not know whether he had 
pain or pressure in his chest, palpitation or pounding heart, 
or high blood pressure.  The Veteran's blood pressure reading 
while sitting was 132/86.  The Veteran's heart (thrust, size, 
rhythm, and sounds) was clinically evaluated as normal.

The Veteran's private treatment records document that the 
Veteran has been treated for and diagnosed with hypertension.  
Private treatment records document that in November 1979 the 
Veteran's blood pressure reading was 150/100.  In February 
1987, the Veteran was assessed with hypertension, and a viral 
etiology was noted; at this time, his blood pressure reading 
was 130/100.  In April 1987, the Veteran was assessed with 
hypertension, and recommended to continue his medication, 
decrease his weight, increase his exercise, and avoid 
alcohol.  The Veteran's private treatment records document 
that he has received ongoing treatment for his hypertension 
since 1987.

During the Veteran's October 2001 VA Agent Orange History and 
Physical, he reported having hypertension since 1990, and 
that he also began treatment for hypertension in 1990.  The 
Veteran reported that his blood pressure usually ran about 
140/90; however, at this time, his blood pressure reading was 
171/111.  The Veteran reported that he was currently 
experiencing a headache.  He also reported getting short of 
breath when doing minimal strenuous activity, getting pedal 
edema any time of the day a couple times per month, and 
denied knowledge of any heart problems.  In July 2004, the 
Veteran reported that his blood pressure was up, and that it 
usually goes up when he is nervous or upset with PTSD 
exacerbation.  The Veteran reported that he did not take his 
blood pressure medication that morning.  The Veteran's VA 
treating physician offered a medical opinion in support of 
the Veteran's claim in July 2004.  The opinion states that 
the physician had treated the Veteran for quite some time, 
and that the Veteran suffered from hypertension and PTSD.  
The physician stated that the Veteran's high blood pressure 
is usually controlled with medication, however, his PTSD and 
the panic and anxiety associated with it makes the high blood 
pressure hard to control sometimes.

In December 2008, the Veteran underwent a VA examination in 
connection with his claim.  The examiner noted that the 
claims file was reviewed, and listed 1980 as the date of 
onset for the Veteran's hypertension.  The Veteran's private 
treatment records documented that the Veteran takes 
medication for his hypertension.  The Veteran's blood 
pressure readings were 173/99, 172/100, and 168/96.  An 
electrocardiogram (ECG) was normal and showed normal sinus 
rhythm.  The examiner determined that hypertensive heart 
disease was not present.  The examiner diagnosed the Veteran 
with hypertension.  The examiner concluded that (1) it was 
not likely that the Veteran's hypertension was causally 
related to his active duty service; (2) it was not likely 
that the Veteran's hypertensin was caused by his service-
connected PTSD, to include associated panic and anxiety 
disorders; and (3) it is at least as likely as not that the 
Veteran's hypertension can be aggravated at times by his 
service-connected PTSD, to include associated panic and 
anxiety disorders; however, his hypertension has not been 
permanently aggravated by his PTSD and associated panic and 
anxiety disorders.  The examiner stated that there were 
several etiologies for the development of the Veteran's 
primary hypertension, including: family history, age, and 
obesity.  The examiner further stated that PTSD was not 
considered as a primary or secondary cause of hypertension.

The Veteran has submitted multiple statements which contend 
that his hypertension is related to his service and his 
service-connected PTSD.  In May 2010, the Appellant's Post-
Remand Brief cited medical literature in support of the 
Veteran's claim, which was submitted by the Veteran's 
representative.  The medical literature suggests a 
relationship between psychosocial factors, such anger, 
anxiety, depression, hostility, type A behavior, and various 
measures of social support, and the occurrence or recurrence 
of cardiovascular disease (CVD).  The medical literature also 
suggests a relationship between stress and coronary artery 
disease (CAD).

Although the Veteran attempts to link his current 
hypertension to his service and service-connected PTSD, 
hypertension is not, in the Board's opinion, the type of 
observable disorder subject to lay opinion as to causation.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, the record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements as to 
etiology are entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

To the extent the Veteran intends to suggest that he has had 
hypertension since service, the Board finds his account to be 
inconsistent with the other evidence of record, including the 
negative separation examination and the Veteran's December 
2002 claim in which he contends that he has had hypertension 
since 1988.  In addition, private treatment records do not 
document continuous treatment for hypertension until 1987.  
The lack of post-service medical records documenting the 
Veteran's claimed hypertension until many years after leaving 
active duty is probative to the issue of chronicity of the 
disability.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board finds that service connection on a direct basis is 
not warranted for hypertension.  Service medical records are 
silent for any complaints of, treatments for, or diagnosis of 
hypertension.  The Veteran's blood pressure was recorded as 
136/80 at his entrance examination in February 1969, and 
132/86 at his separation examination in April 1973.  No 
hypertension was diagnosed on these occasions, or at any 
other time during service, or for many years following 
service.  The absence of pertinent complaint or diagnosis in 
the service medical records, and the pertinently normal 
clinical findings during service and on the April 1973 
separation examination, strongly suggest that neither the 
Veteran nor trained medical professionals believed that he 
suffered from chronic hypertension during service or at the 
time of this separation from service.  In sum, there is no 
competent or credible evidence suggesting that the Veteran 
was diagnosed with hypertension during service or within the 
one year presumptive period following service, nor is there 
supporting evidence to suggest any continuity of hypertension 
from service to show a nexus to service.  Therefore, service 
connection for hypertension is not warranted on a direct 
basis.

The Board finds that service connection for hypertension as 
secondary to PTSD is also not warranted.  Considering the 
totality of the evidence, the Board is presented with an 
evidentiary record which persuasively weighs against service 
connection for the Veteran's hypertension as secondary to 
PTSD.  The evidence against such a link includes the VA 
medical opinion from the December 2008 examination.  The 
examiner concluded that it was not likely that the Veteran's 
hypertension was causally related to his active duty service 
or PTSD (including associated panic and anxiety disorders), 
or that it had been permanently aggravated by his PTSD 
(including associated panic and anxiety disorders).

The evidence in favor of a link includes the Veteran's 
statements and VA medical opinion from July 2004.  The July 
2004 medical opinion concluded that the Veteran's PTSD and 
the panic and anxiety associated with it makes his high blood 
pressure occasionally hard to control, although his high 
blood pressure is usually controlled with medication.  The 
Board also finds that the July 2004 opinion does not 
sufficiently address whether the Veteran's hypertension is 
aggravated by his PTSD.  In this regard, the Board notes that 
the opinion stated that the Veteran's high blood pressure was 
usually controlled with medication, and that it is only hard 
to control occasionally due to his PTSD and associated 
symptoms.  Therefore, the Board finds that this opinion 
references a possible transient but not a permanent increase 
of blood pressure.  The Board notes that a flare-up of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board acknowledges the Veteran's submittal of medical 
literature in support of his claim.  In this regard, the 
Board notes that the May 2010 Appellant's Post-Remand Brief 
cites medical literature which suggests a relationship 
between psychosocial factors and CVD and CAD; however, the 
medical literature does not reference hypertension.  The 
Board notes that generally, an attempt to establish a medical 
nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive."  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  In addition, the Board may not adopt the 
conclusions suggested by the Veteran through his citation of 
general medical information, as the Board is not competent to 
engage in medical analysis applying such generalized 
information to the particulars of the Veteran's specific case 
and medical history.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Board finds that this information has 
minimal probative value because it does not specifically 
address the Veteran's hypertension and its cause, nor does it 
provide a link between his hypertension and PTSD.

The Board must resolve the decisive medical questions in this 
case by relying upon the most probative competent medical 
findings addressing the Veteran's specific case.  The Board 
has the authority to discount the weight and probity of 
evidence in light of its inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board finds that the most persuasive probative analysis of 
the decisive medical questions at issue is the December 2008 
VA medical opinion, which does not present a basis for 
finding that the Veteran's hypertension is etiologically 
related to his active duty service or service-connected PTSD.

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for hypertension, including as 
secondary to PTSD, is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


